Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 9 and 37 are cancelled.
Claims 1, 10-12, 29, and 38-40 are amended.
Claims 1-8, 10-36, and 38-43 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-36, and 38-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-8 and 10-15), machine (claims 16-28), and manufacture (claims 29-36 and 38-43) which recite steps of associating a patient with a support group, receive data regarding a drug delivery device, determine if the patient is compliant with the treatment regimen based on data of the drug delivery device, and if the patient is non-compliant with the treatment regimen, request one support group to counsel the patient.  
These steps of associate a patient with a support group, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic 
These steps of associating a patient to a support group and transmit a communication with a support group to counsel the patient if the patient is not compliant with the treatment regimen, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing patients’ compliance).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 17, 30, reciting particular aspects of communication to the support group for encouragement includes a method of organizing human activity; such as claims 3, 18, 31, reciting particular aspects of receiving geographic information of the patient may be a mental process but for the recitation of generic computing components; such as claims 4, 19, 32, reciting particular aspects of associating the patient with support group near the geographic location of the patient may be a mental process but for the recitation of generic computing components; such as claims 10, 38, reciting particular aspects of determining claims 11, 39, reciting particular aspects of determining if an actuator has been used to trigger the drug delivery device may be a mental process but for the recitation of generic computing components; such as claims 12, 40, reciting particular aspects of determining an amount of medicament remaining may be a mental process but for the recitation of generic computing components; claims 13-15, 26-28, 41-43, reciting particular aspects of communication to the support group for encouragement includes a method of organizing human activity).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of transmitting a communication to at least one support group to counsel the patient amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 29, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving operational state of the drug delivery device amounts to mere data gathering, recitation of determining if the patient is compliant based on the operational state data amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting a communication amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 7-8, 13-15, 17-18, 22-24, 26-28, 30-31, 35-36, 38-43, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4-5, 10-12, 18-20, 32-33, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5, 20, 33, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claim 25, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as transmitting a communication to a support group requesting to counsel the patient, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); associating the patient with at least one Alice Corp., MPEP 2106.05(d)(II)(iii); receiving operational state of the drug delivery device and determining if the patient is compliant with a treatment regimen, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 10-36, and 28-43, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 5, 7-8, 13-15, 17-18, 20, 22-24, 26-28, 30-31, 33, 35-36, 38-43 e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6, 21, 34 e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 4, 10-12, 19, 32 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-8, 10-36, and 38-43 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Objections
Claims 6-7 are objected to because of the following informalities:  Applicant did not provide the claim it depends on; for examination purposes, Examiner has interpreted the claim to depend from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 29-31, 33-36, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (U.S. Publication No. 2012/0066140) in view of Kamen et al. (U.S. Publication No. 2013/0317753).
As per claim 1, Hegeman teaches a social networking based method of providing a patient with support, the method comprising:
-associating the patient with at least one support group (Hegeman: para. 22; Associating a social network with the one or more treatment schedule associated with the user.);
-in response to a determination that the patient is not compliant with the treatment regimen, transmitting a communication to the at least one support group requesting the at least one support group to at least counsel the patient about the treatment regimen (Hegeman: para. 23-24; para. 32; The support group can reinforce compliance so the patient can adhere to the prescribed schedule.).
	Hegeman does not explicitly teach the following, however, Kamen teaches a social networking based method of providing a patient with support, the method comprising:
-receiving data representative of at least one of a condition or an operational state of a drug delivery device associated with the patient (Kamen: para. 432; Determine if the system is operating properly or within predetermined bounds.), wherein the data is based on output from one or more sensors included in the drug delivery device (Kamen: para. 433; measurement of pressure within the device to determine operation of the device.);
-determining if the patient is compliant with a treatment regimen based on the condition or the operational state of the drug delivery device (Kamen: para. 621; Determine if the therapy administered conforms to the patient’s therapy plan.).
One of ordinary skill in the art would have recognized that applying the known technique of Kamen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman to the teachings of Kamen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a drug delivery device to Hegeman teaching a social service platform for monitoring adherence to prescribed regimens would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that would encourage patients to comply with prescribed regimen leading to faster treatments of disorders.
As per claim 2, the method of claim 1 is as described.  Hegeman further teaches wherein the communication to the at least one support group requests the at least one support group (Hegeman: para. 32; Providing encouraging messages from the support group based on compliance or non-compliance.).
As per claim 3, the method of claim 1 is as described.  Hegeman further teaches comprising receiving data representative of a geographic location of the patient or the drug delivery device (Hegeman: figure 5C).
As per claim 5, the method of claim 1 is as described.  Hegeman further teaches wherein associating the patient with the at least one support group comprises receiving a selection by the patient indicating the at least one support group (Hegeman: para. 63; A user has the option of selecting the social network groups that the user wishes to be associated with.).
As per claim 6, the method of claim 1 is as described.  Hegeman further teaches the at least one support group including at least one of a healthcare provider, a caregiver, a family member, a friend, an individual using a similar drug delivery device as the patient, or an individual having a similar medical condition as the patient (Hegeman: para. 23).
As per claim 7, the method of claim 1 is as described.  Hegeman further teaches wherein the at least one support group is connected through a social networking service (Hegeman: para. 22; social network).
As per claim 8, the method of claim 1 is as described.  Hegeman further teaches comprising transmitting a communication to a mobile computing device (Hegeman: para. 30) associated with the patient in response to input from the at least one support group, the communication including a message encouraging the patient to comply with the treatment regimen (Hegeman: para. 24; para. 32; Sending encouraging messages.).
As per claim 10, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Kaman teaches wherein determining if the patient is compliant (Kaman: para. 360; para. 433; A sudden decrease in pressure downstream of the patient may be an indication that the needle has detached and therefore providing an alarm.).
The motivation to combine the prior arts is same as claim 1.
As per claim 11, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Kaman teaches wherein determining if the patient is compliant with the treatment regimen further comprises determining, based on the data, if an actuator has been used to trigger the drug delivery device (Kaman: para. 32).
The motivation to combine the prior arts is same as claim 1.
As per claim 12, the method of claim 1 is as described.  Hegeman does not explicitly teach the following, however, Kaman teaches wherein determining if the patient is compliant with the treatment regimen comprises determining, based on the data, an amount of medicament remaining in a reservoir of the drug delivery device (Kaman: para. 32; para. 410; Processor tracks the cumulative volume delivered and estimates the amount of fluid remaining in the medication bag.).
The motivation to combine the prior arts is same as claim 1.
As per claim 13, the method of claim 1 is as described.  Hegeman further teaches comprising transmitting a communication to the at least one support group requesting the at least one support group to remind the patient of a forthcoming action required by the treatment regimen (Hegeman: para. 23)
As per claim 14, the method of claim 1 is as described.  Hegeman further teaches comprising:
-receiving a request for support from the patient (Hegeman: para. 27; figure 5D; A user can request a session between users.);
-in response to the request for support, transmitting a communication to the at least one support group requesting the at least one support group to address the request for support by contacting the patient (Hegeman: para. 32).
As per claims 29-31, 33-36, and 38-42, they are article of manufacture claims which repeats the same limitations of claims 1-3, 5-8, and 10-14, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Hegeman and Kamen disclose the underlying process steps that constitute the method of claims 1-3, 5-8, and 10-14, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 29-31, 33-36, and 38-42, are rejected for the same reasons given above for claims 1-3, 5-8, and 10-14.
Claims 16-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (U.S. Publication No. 2013/0317753) in view of Hegeman et al. (U.S. Publication No. 2012/0066140).
As per claim 16, Kaman teaches a support system for a patient, the system comprising: 
-a drug delivery system comprising:
-a reservoir (Kaman: para. 352);
-a delivery cannula having a proximal end in fluid communication with the reservoir and a distal end to be received within the patient (Kaman: para. 416);
(Kaman: para. 370; Hall-Effect sensor); and
-a first communication module configured to transmit a report representative of at least one of a condition or an operational state of the drug delivery device (Kaman: para. 894-895; Report by the infusion pump including infusions incompletes, infusion completes, alerts, pump information, etc.); and 
-an external computing device comprising:
	-a second communication module configured to receive the report (Kaman: para. 905);
	-a processor (Kaman: para. 35); 
	-a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor, cause the processor to:
-store, in the memory, a predefined criteria for determining compliance with a treatment regimen (Kaman: para. 375; A drug administration schedule.);
-compare the report with the predefined criteria to determine if the patient is compliant with the treatment regimen (Kamen: para. 621; Determine if the therapy administered conforms to the patient’s therapy plan.).
Kamen does not explicitly teach the following, however, Hegeman teaches an external computing device comprising:
-a memory coupled to the processor and configured to store non-transitory, computer-executable instructions that, when executed by the processor, cause the processor to:
-associate the patient with the at least one support group (Hegeman: para. 22; Associating a social network with the one or more treatment schedule associated with the user.); 
(Hegeman: para. 23-24; para. 32; The support group can reinforce compliance so the patient can adhere to the prescribed schedule.).
	One of ordinary skill in the art would have recognized that applying the known technique of Hegeman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kamen to the teachings of Hegeman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a social service platform for monitoring medication compliance to a drug delivery device would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that would encourage patients to comply with prescribed regimen leading to faster treatments of disorders.
Claims 17-18 recite substantially similar limitations as those already addressed in claims 2-3, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
Claims 20-22 recite substantially similar limitations as those already addressed in claims 5-7, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
As per claim 23, the system of claim 16 is as described.  Kamen further teaches the drug delivery system comprising a mobile computing device associated with the patient, wherein the (Kaman: para. 348; Mobile operation of the patient-care device.).
Claim 24 recite substantially similar limitations as those already addressed in claim 8, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 16.
As per claim 25, the system of claim 16 is as described.  Kamen further teaches the drug delivery device including:
-a housing containing the reservoir (Kaman: para. 352) and the delivery cannula (Kaman: para. 416);
-a needle shield moveable relative to the distal end of the delivery cannula (Kaman: para. 359; Ability to change the needle in response to occlusion.);
-a plunger moveable through the reservoir to discharge a medicament from the reservoir (Kaman: para. 415; Plunger position);
-an actuator configured to trigger the drug delivery device (Kaman: para. 729); and
-the one or more sensors including at least one of: a first sensor configured to determine if the needle shield has been moved relative to the distal end of the delivery cannula, a second sensor configured to detect movement of the plunger, or a third sensor configured to detect movement of the actuator (Kaman: para. 815).
Claims 26-27.
Claims 4, 15, 32, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (U.S. Publication No. 2012/0066140) in view of Kamen et al. (U.S. Publication No. 2013/0317753) and further in view of De Vries (U.S. Publication No. 2005/0227676).
As per claim 4, the method of claim 3 is as described.  Hegeman and Kamen do not explicitly teach the following, however, De Vries teaches wherein associating the patient with the at least one support group comprises selecting at least one support group near the geographic location of the patient or the drug delivery device (De Vries: para. 28; para. 35 Creating place-specific buddy list for a user.; Providing information with users that are near by based on location information.).
One of ordinary skill in the art would have recognized that applying the known technique of De Vries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman and Kamen to the teachings of De Vries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying connection of users using geographic locations of the user device to Hegeman and Kamen teaching a social support group to encourage patient compliance with the drug delivery device would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of encouraging users to comply with prescribed regimen based on facilitating in-person meetings with other people.
As per claim 15, the method of claim 3 is as described.  Hegeman and Kamen do not explicitly teach the following, however, De Vries teaches comprising transmitting a communication to the at least one support group requesting the at least one support group to actively intervene by at least meeting with the patient in-person to ensure the patient complies (De Vries: para. 28; para. 52; Providing in-person meeting and social interaction based on another user being near the present user.).
The motivation to combine the teachings is same as claim 4.
Claim 32 recite substantially similar limitations as those already addressed in claim 4, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 4.
Claim 43 recite substantially similar limitations as those already addressed in claim 15, and, as such, are rejected for similar reasons as given above.  The motivation to combine the teachings is same as claim 4.
Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (U.S. Publication No. 2013/0317753) in view of Hegeman et al. (U.S. Publication No. 2012/0066140) and further in view of De Vries (U.S. Publication No. 2005/0227676).
As per claim 19, the method of claim 18 is as described.  Hegeman and Kamen do not explicitly teach the following, however, De Vries teaches wherein the non-transitory, computer-executable instructions stored in the memory of the external computing device include instructions that, when executed by the processor, cause the processor to associate the patient with the at least one support group by selecting at least one support group near the geographic location of the patient (De Vries: para. 28; para. 35 Creating place-specific buddy list for a user.; Providing information with users that are near by based on location information.).
One of ordinary skill in the art would have recognized that applying the known technique of De Vries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hegeman and Kamen to the teachings of De 
As per claim 28, the method of claim 16 is as described.  Hegeman and Kamen do not explicitly teach the following, however, De Vries teaches wherein the non-transitory, computer-executable instructions stored in the memory of the external computing device include instructions that, when executed by the processor, cause the processor to control the second communication module to transmit a communication to the at least one support group requesting the at least one support group to actively intervene by at least meeting with the patient in-person to ensure the patient complies with the treatment regimen (De Vries: para. 28; para. 52; Providing in-person meeting and social interaction based on another user being near the present user.).
The motivation to combine the teachings is same as claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626